Citation Nr: 1112153	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  08-34 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tarsal tunnel syndrome/peripheral neuropathy manifested as bilateral foot pain.

2.  Entitlement to an initial disability rating higher than 10 percent for status post removal of the left lateral meniscus plica, scars, and painful flexion (residuals of left knee surgery).  


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1992 to February 1998.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the Department of Veterans Affairs (VA) New Orleans, Louisiana Regional Office (RO). 

The Veteran's case was previously before the Board in February 2010.  At that time, the Board issued a decision with respect to the Veteran's claim for a compensable initial rating for right ear hearing loss and remanded the two claims above.  The Board remanded the Veteran's claims in order that the RO/Appeals Management Center (AMC) could obtain records of the Veteran's private medical treatment and that the Veteran could be scheduled for a VA examination germane to each of his claims.

A review of the Veteran's claims file reveals that the AMC sought the Veteran's assistance in obtaining any outstanding private treatment records, but the Veteran did not respond to the AMC's request.  Further, as discussed below, the Veteran was scheduled for three different VA examinations, but failed to report to any of these examinations.  Given that the RO/AMC attempted to obtain the Veteran's records and scheduled him for three VA examinations, the Board finds substantial compliance with its February 2010 remand instructions.  


FINDINGS OF FACT

1.  The competent evidence of record does not show a nexus between the Veteran's tarsal tunnel syndrome/peripheral neuropathy manifested as bilateral foot pain and his active service.  

2.  The evidence does not reflect that the Veteran's left knee disability includes arthritis or is characterized by dislocated semilunar cartilage or that it produces moderate knee instability, limitation of extension, or flexion limited to 60 degrees or less.



CONCLUSIONS OF LAW

1.  The criteria for service connection for tarsal tunnel syndrome/peripheral neuropathy manifested by bilateral foot pain have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.655 (2010).  

2.  The criteria for an initial disability rating in excess of 10 percent for the Veteran's residuals of left knee surgery have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.655, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes (DC) 5256-5263 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Bilateral Foot Pain

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of a disease or injury and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Here, the Veteran contends that he currently suffers from bilateral foot pain that is causally related to his active service.  As there is no evidence of a nexus between his current condition and his active service, though, his claim must be denied.  

First, the Board acknowledges that the Veteran suffers from a bilateral foot condition.  The Veteran submitted a record of a January 2008 examination by Fayez Shamieh, MD.  Dr. Shamieh stated that the Veteran had slight delayed sensory nerve conduction studies of both his medial and lateral plantars at the level of the ankle.  He indicated the Veteran had tarsal tunnel syndrome and peripheral neuropathy.  

Lay evidence also shows that the Veteran suffers from a foot condition; the Veteran's statements certainly contend that he suffers from bilateral foot pain, and the Veteran submitted three statements from his friends and family that discussed his having foot trouble.  

The Board also recognizes that the Veteran had complaints of foot pain during his active service.  In May 1992, the Veteran complained of suffering from pain in each foot, first in his right in early May, and then in his left in late May.  X-rays revealed that the Veteran's feet were within normal limits.  The Veteran also suffered from blisters on his feet in April 1992.  

In September 2007, the Veteran submitted a statement regarding his bilateral foot pain.  He stated that while on duty in Somalia in February or March 1993, he jumped out of a truck when his convoy came under fire.  He stated that he felt pain in his feet as soon as he hit the ground.  He further stated that he reported this pain to a combat medic, and that he was given Motrin to treat the pain.  The Veteran also stated that he still has pain in both of his feet today.  

The Veteran contends that, pursuant to VA regulations, his statements regarding his in-service injury should be accepted as sufficient proof of his suffering from bilateral foot pain in service.  See 38 C.F.R. § 3.304(d) (stating that evidence that an injury was incurred in combat will be accepted if that evidence is consistent with the circumstances, conditions, or hardships of such service).  The Board need not determine whether the Veteran's service satisfies this standard, as he is competent to report suffering from foot pain in service, and the Board finds his statement to be credible.  The Board thus accepts his statement that he experienced foot pain after jumping out of a truck in early 1993.  

Despite the evidence of a current disability and the evidence of in-service complaints of foot pain, the Veteran's claim fails because there is no medical evidence of a nexus between the two.  Though Dr. Shamieh's January 2008 report acknowledged the Veteran's in-service injury, he did not provide an etiology of the Veteran's condition, nor did he link the Veteran's condition to his service.  

The Board remanded the Veteran's claim in order that he could undergo a VA examination to determine the nature and etiology of his bilateral foot pain.  The Veteran was initially scheduled for a VA examination in June 2010, but he informed the RO that he would not be able to attend on account of his work schedule.  The Veteran was subsequently scheduled for examinations in August 2010 and October 2010; the Veteran did not attend either of these scheduled examinations, nor has he provided a reason as to why he was not able to attend.  

Pursuant to VA regulation, if a claimant fails to report for a VA examination scheduled in conjunction with an original claim, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655(b).  As discussed above, the medical evidence of record does not show a medical nexus between the Veteran's current condition and his active service.  

The Veteran himself certainly contends that there is a nexus between his current condition and his active service.  The Board finds the Veteran competent to describe his symptomatology both during and after service.  He is not, however, competent to state that any current foot disorder from which he suffers is causally related to his active service or to any events therein.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).

The Board also concludes that the Veteran is not entitled to service connection based on a continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) ("An alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.").

Under 38 C.F.R. § 3.303(b), continuity of symptomatology may be used to support a claim for service connection.  In such instances, the second and third criteria for service connection can be satisfied if the Veteran presents: (a) evidence that a condition was noted during service or a presumptive period; (b) evidence of post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  McCormick v. Gober, 14 Vet. App. 39, 49-50 (2000) (citing 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

The Veteran's claim fails under a continuity of symptomatology analysis because the Board does not find credible evidence of a post-service continuity of symptomatology.  The Veteran contends that he has suffered from bilateral foot pain consistently since service, but the Board does not find his statement to be credible.  Though the Board has accepted the Veteran's statement that he felt foot pain when jumping off a truck in early 1993, the only record of his receiving treatment for his feet following this date is an April 1993 complaint of blisters on his feet.  The Veteran's July 1998 discharge examination found no evidence that he was suffering from any foot discomfort or neurologic disorder.  More importantly, on his report of medical history at discharge, the Veteran reported suffering from many different injuries or conditions, but he did not report suffering from any foot trouble.  He stated that, though he was suffering from left knee pain and tinnitus, he was in good health.  Given that the Veteran identified numerous other conditions from which he was then suffering, the fact that he did not state at discharge that he was suffering from foot pain is important.  

The Board thus must weigh the Veteran's current statements that he has suffered from foot pain continuously since his 1993 injury against the negative evidence from his service treatment records.  In doing so, the Board assigns more weight to the negative evidence.  Most important is the Veteran's July 1998 report of medical history in which he did not state that he was suffering from any foot condition.  This contemporaneous report is more probative than the Veteran's statements made some ten years later.  When coupled with the fact that the Veteran's service treatment records show no complaints of or treatment for foot pain after April 1993, the Board finds that the weight of the evidence is against a finding of post-injury and post-service continuity of symptomatology.  As the preponderance of evidence is against the claim, the benefit of the doubt rule is not at issue here.  

"It is the veteran's 'general evidentiary burden' to establish all elements of his claim, including the nexus requirement."  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (quoting Holton v. Shinseki, 557 F.3d 1362, 1368 (Fed. Cir. 2009); Hogan v. Peake, 544 F.3d 1295, 1297 (Fed. Cir. 2008); Cromer v. Nicholson, 455 F.3d 1346, 1350 (Fed. Cir. 2006)).  The Board finds both that there is no medical evidence of a nexus between the Veteran's current condition and his active service, and that there is no credible evidence supporting a post-service continuity of symptomatology.  Accordingly, the Board must conclude that the criteria for service connection for tarsal tunnel syndrome/peripheral neuropathy manifested as bilateral foot pain have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.655.  

II.  Increased Initial Rating for Residuals of Left Knee Surgery

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

A review of the history of the Veteran's claim is instructive.  The Veteran first sought service connection for his left knee in February 2007.  The RO established service connection for his residuals of left knee surgery in an August 2007 rating decision, assigning a 10 percent disability rating.  The Veteran thereafter filed a timely Notice of Disagreement, and the RO issued a Statement of the Case in August 2008.  The Veteran filed a timely Substantive Appeal.

This case then came before the Board in February 2010.  The Board remanded the Veteran's claim in an effort to have him examined and to obtain additional medical records.  As explained above, that development has been completed, and the AMC issued a Supplemental Statement of the Case in November 2010.  

The Veteran's residuals of left knee surgery have been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5259.  Under that Diagnostic Code, a 10 percent rating is awarded for symptoms related to the removal of semilunar cartilage.  When semilunar cartilage is dislocated but has not been surgically removed, Diagnostic Code 5258 provides for a 20 percent disability rating (the only rating available under this Diagnostic Code) when the dislocated semilunar cartilage produces frequent episodes of locking, pain, and effusion into the joint.  

Disability ratings may also be awarded based on evidence of limitation of knee motion.  Diagnostic Code 5261 sets forth the rating criteria for limitation of extension of the knee, stating that a noncompensable rating is warranted where extension of the knee is limited to 5 degrees; a 10 percent rating is warranted where extension is limited to 10 degrees; a 20 percent rating is warranted where extension is limited to 15 degrees; a 30 percent rating is warranted where extension is limited to 20 degrees; and a 40 percent rating is warranted where extension is limited to 30 degrees.

The criteria for a rating based on limitation of flexion of the knee are set forth in Diagnostic Code 5260, which provides that a noncompensable rating is warranted where flexion of the knee is limited to 60 degrees; a 10 percent rating is warranted where flexion is limited to 45 degrees; a 20 percent rating is warranted where flexion is limited to 30 degrees; and a 30 percent rating is warranted where flexion is limited to 15 degrees.

In addition to ratings based on limitation of motion, a disability rating may be assigned based on evidence of instability.  Under Diagnostic Code 5257, 10, 20, and 30 percent ratings for instability are assigned depending on whether the impairment of the knee, involving either recurrent subluxation or lateral instability, is slight, moderate, or severe, respectively.  See 38 C.F.R. § 4.71a.

VA must also analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that his disability is more severe than the 10 percent rating currently assigned.  For the reasons that follow, the Board determines that the Veteran is not entitled to an increased rating for his left knee.  

The Veteran underwent a VA examination in July 2007.  The Veteran reported subjective complaints of weakness, stiffness, swelling, heat, and lack of endurance in his left knee.  He stated that his pain is exacerbated by prolonged periods of squatting or standing.  Though he did report some functional impairment, he denied any incapacitation from his left knee.  

Upon examination, the examiner noted that the Veteran's posture and gait were normal.  He did not require any assistive devices to walk, and there were no signs of abnormal weight bearing (such as callosities or breakdown) on the Veteran's feet.  

The examiner stated that the Veteran's left knee showed tenderness involving the medial and lateral joint lines, as well as some guarding of movement, but there was no evidence of edema, effusion, weakness, redness, heat, or subluxation in the Veteran's knee.  There was also no evidence of knee ankylosis.  Testing of the medial lateral collateral ligament revealed normal stability.  The anterior drawer test of the left knee was within normal limits, but the McMurray test showed a moderate click consistent with lateral meniscus pathology.  

Range of motion testing revealed that the Veteran had flexion of 0-120 degrees with pain at 90 degress, and extension to 0 degrees with no pain.  The Veteran experienced locking pain and crepitus during his movement.  After repetitive use, there was evidence of pain in the left knee, but no evidence of fatigue, weakness, lack of endurance, or incoordination.  The Veteran lost no range of motion in his knee with repeated movement.  X-rays of the left knee were within normal limits.  

In his September 2007 Notice of Disagreement, the Veteran stated that he did not think that the examiner had described his disability adequately.  In a May 2009 letter, the Veteran stated that his knee had deteriorated and requested a reexamination.  

Based on the Veteran's statements, the Board remanded the Veteran's claim in order that he may undergo a new VA examination.  As described above, however, the Veteran did not attend any of the VA examinations for which he was scheduled.  Accordingly, the Board must rate the Veteran's disability based on the evidence of record.  38 C.F.R. § 3.655(b).  

The Board finds that the Veteran has not met the criteria for an increased 20 percent rating.  Again, under the currently assigned Diagnostic Code, no rating higher than 10 percent is possible.  See 38 C.F.R. § 4.71a, DC 5259.  

In reviewing the alternative Diagnostic Codes, the Board determines that none offers a higher rating.  There is no evidence that the Veteran has semilunar cartilage that is dislocated but not surgically removed, precluding a rating under Diagnostic Code 5258.  Under Diagnostic Code 5260, a 20 percent rating would be available if the Veteran's flexion were limited to 45 degrees.  Here, however, the Veteran had flexion of 90 degrees without pain, such that even the criteria for a compensable rating are not met.  Under Diagnostic Code 5261, a 10 percent rating is assigned when extension is limited to 10 degrees (with 0 degrees representing a normal range of extension).  The Veteran's VA examination revealed that he had extension of 0 degrees without pain, so again, even a compensable evaluation is not warranted.  Diagnostic Code 5257 provides a 20 percent rating for moderate recurrent subluxation or lateral instability.  The Veteran's VA examination, however, found no evidence of subluxation in the Veteran's left knee, and testing of the medial lateral collateral ligament revealed normal stability.

The Board again notes that it remanded the Veteran's claim in February 2010 in an effort to determine whether his left knee condition would be more properly rated under one of these alternative Diagnostic Codes.  As described above, however, the Veteran did not attend the examinations for which he was scheduled.  The Board must thus rate the Veteran's disability on the basis of the evidence of record, and that evidence does not show that the Veteran's condition warrants an increased rating.  Also, as repeated motion of the Veteran's left knee did not result in fatigue, weakness, lack of endurance, incoordination, or loss of range of motion, an increased rating under DeLuca is not warranted.  There is no evidence other than the Veteran's May 2009 statement that his left knee disability has increased in severity during the appeals period, so staged ratings are not at issue.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2010).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The VA examination found that the Veteran suffers from residuals of his left knee surgery, including pain, limited motion, and removal of the meniscus.  These symptoms are contemplated under the applicable rating criteria for knee disabilities.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

In summary, the Board finds that the Veteran's left knee disability is not characterized by dislocated semilunar cartilage, does not produce moderate knee instability, his extension is not limited, there is no evidence of arthritis, and his flexion is not limited to 60 degrees or less.  Accordingly, the Board determines that the criteria for an initial disability rating in excess of 10 percent for the Veteran's residuals of left knee surgery have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.655, 4.1-4.14, 4.40-4.46, 4.71a, DCs 5256-5263.

III.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

With respect to the Veteran's claim for an increased initial rating for his residuals of left knee surgery, VA has met its duty to notify for this claim.  Service connection for this issue was granted in an August 2007 rating decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to the Veteran's claim for service connection for bilateral foot pain, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2007 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This notice informed the Veteran of all of the elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records.  The RO has also associated records of the Veteran's private medical treatment that he provided to the VA.  The Board remanded the Veteran's claim in part to obtain other records of the Veteran's private treatment.  As the Veteran neither supplied these records himself nor provided VA with releases to obtain these records, the Board must determine that all obtainable records have been associated with the claims file.  

The Veteran underwent a VA examination for his knee in July 2007.  In his September 2007 Notice of Disagreement, the Veteran criticized the VA examination as being inadequate, stating that the doctor did not accurately describe his condition.  

Pursuant to VA regulations, if a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2.  Here, despite the concerns of the Veteran, the examination appears to be thorough.  The examiner reviewed the Veteran's medical history, performed range of motion and other testing, and provided his findings in detail.  The Veteran did not state why he thought his examination was inadequate; absent a more particular criticism, the Board shall find that the examination is adequate for rating purposes.  

Further, with respect to the Veteran's claim for service connection for bilateral foot pain, the RO/AMC attempted to scheduled the Veteran for three different VA examinations, but the Veteran failed to report to any of these scheduled examinations.  

The VA's duty to assist is not a one-way street, and a Veteran cannot wait for assistance when he has information essential to the adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Here, the Veteran has neither provided VA with requested medical records, nor has he provided releases to allow VA to obtain these records.  The Veteran has been scheduled for VA examinations, but has not attended these examinations.  Given the lengths that VA has gone to in an attempt to assist the Veteran in adjudicating his claims, the Board finds that VA has met its duty to assist.  Accordingly, the Board also finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for tarsal tunnel syndrome/peripheral neuropathy manifested as bilateral foot pain is denied.  


An initial disability rating in excess of 10 percent for the Veteran's status post removal of the left lateral meniscus plica, scars, and painful flexion is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


